Title: To George Washington from Joseph Wheaton, 28 August 1782
From: Wheaton, Joseph
To: Washington, George


                  
                     Sir,
                     Verplanks point August 28th 1782
                  
                  The Inclos’d is Colo. Olneys Letter in Concequence of my application to your Excelence to go to Newyork, he has no objection to the propos’d Interview tho he thinks it would have been more proper after this tour of Command.  I am sencible of it, though the Colo. is not sufficiently acquainted with the Circumstance of my friends Leaveing Newyork Soon for Hallifax, nor should I have made such a request had not the Necessity for going been greater than the Impropriety of Leaveing this tour of Duty.  I am with the greatest Respect your Excelencies most obdt & Very huble Sert
                  
                     J. Wheaton Lt R.I.R.
                     
                  
                Enclosure
                                    
                     
                        Dr Sr
                        Camp Dobb’s Ferry 27th Augt 1782.
                     
                     your favr of 26th Inst. on the Subject of your haveing an Interview with your parents in New York, has this moment Came to hand, and as you inform me his Excellency has no objection to it—I shall not therefore be averce to the propos’d Interview—though I think the application Would be more proper after our Tour of Command was over.  I am Dr Sr your Obedt Srvt
                     
                     
                        J. Olney
                     
                  
                  
               